Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action
This is in response to the preliminary amendment filed 09/24/2020. 
Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):                                                                                                                         
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.’
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. U.S. Patent Number 9,597,220 (Gonzales)
 Although the claims at issue are not identical, they are not patentably distinct from each other because claims 21-40 of the patent generally recite a method of stabilizing the upper lateral cartilage comprising creating an aperture, inserting a nasal implant (device) comprises a body portion with barbs, and a head portion, engaging the upper lateral cartilage, using the implant, a force (tension), which would necessarily result in supporting the upper lateral cartilage in the nose and resist collapse of the upper lateral cartilage during inhalation, which is generally recited in claims 1-9 of the patent.
It is clear that all the elements of claims 21-40 are to be found in claims 1-9.  The difference between claims 21-40 of the application and claims 1-9 of the patent lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claims 1-9 of the patent is in effect a “species” of the “generic” invention of claims 21-40.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21, 24, 25, 27-33, 34-37 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over EP 1940320B1 (Kang) in view of U.S. Patent Publication Number 2008/0077240 (Saidi)
Regarding claims 21, 24, 25, 27, 34, 35, 37 Kang discloses as shown in Figures 13a-13d, a method of supporting an upper lateral cartilage in a nose of a patient, the method comprising: forming an aperture in tissue of a nose; see paragraph [0062]; inserting a nasal implant (scaffold, see paragraph [0081]) into the aperture, wherein advancing the nasal implant through the aperture to the position comprises advancing the head portion through the aperture, wherein the nasal implant comprises a body portion (generally indicated as B) and a head portion (generally indicated as A), wherein the body portion comprise a proximal end and a distal end, wherein the head portion is at the proximal end of the body portion, wherein the body portion comprises a plurality of barbs (engaging member 5s, see paragraph [0076]); advancing the nasal implant through the aperture to a position engaging the plurality of barbs with a periosteum of the patient to maintain the nasal implant in the position; see paragraph [0081] disclosing engaging the barbs with cartilage which would necessarily require engagement with the periosteum; and applying, using the nasal implant in the position, a force to the cartilage to support the cartilage in the nose and resist collapse of the cartilage during inhalation, wherein the plurality of barbs are directed toward the proximal end of the body portion, wherein the head portion has a straight shape, wherein the plurality of barbs are disposed on only one side of the body portion. See paragraph [0081].

    PNG
    media_image1.png
    222
    153
    media_image1.png
    Greyscale


Kang fails to disclose the body portion of the nasal implant is inserted through the aperture prior to the head portion, positioning the implant over a maxilla bone such that it can apply a force to the upper lateral cartilage.
It would have been obvious to one of ordinary skill in the art, at the time the invention was made to modify the method disclosed by Kang such that the body portion of the nasal implant is inserted through the aperture prior to the head portion as a matter of choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).  An implant can only be inserted so many ways. The body portion 
Saidi from the same field of endeavor teaches a similar method that includes the steps of advancing the nasal implant over a maxilla bone within the nose of the patient; while the nasal implant is at the position over the maxilla bone engaging the upper lateral cartilage, wherein advancing the nasal implant through the aperture to the position comprises inserting the body portion of the nasal implant through the upper lateral cartilage, for the purpose of providing support to the internal nasal valve and prevent collapse. See claims 3, 4 and paragraphs [0110], [0110].
It would have been obvious to one of ordinary skill in the art, at the time the invention was made to modify the method disclosed by Kang to position the implant over the maxilla bone such that it can apply a force to the upper lateral cartilage in order to provide support to the internal nasal valve and prevent collapse, wherein advancing the nasal implant through the aperture to the position comprises inserting the body portion of the nasal implant under the upper lateral cartilage.
So modified, Kang in view of Saidi is considered to disclose applying, using the nasal implant in the position, a force to the upper lateral cartilage to support the upper lateral cartilage in the nose and resist collapse of the upper lateral cartilage during inhalation, wherein advancing the nasal implant through the aperture to the position comprises inserting the body portion of the nasal implant through the upper lateral cartilage. 
Regarding claim 28, the Office interprets Kang as disclosing wherein, in the position at which the nasal implant is over the maxilla bone, the head portion engages the upper lateral cartilage, because the head portion will necessarily engage the upper lateral cartilage, indirectly via body portion because they are attached. See paragraph [0028].
Regarding claims 29-31, Kang fails to disclose the nasal implant is formed from a bioabsorable material, while the nasal implant is in the position, degrading the nasal implant over time, wherein the nasal implant is formed from a non-bioabsorbable material.
Saidi from the same field of endeavor teaches a similar method, where the nasal implant is formed from a bioabsorable material, while the nasal implant is in the position, degrading the nasal implant over time, wherein the nasal implant is formed from a non-bioabsorbable material. See paragraphs [0080], [0081].
It would have been obvious to one of ordinary skill in the art, at the time the invention was made to modify the method disclosed by Kang by substituting the material of the implant disclosed by Kang for the material of the implant disclosed by Saidi.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Regrading claim 36, Kang discloses wherein the head portion has a curved shape.


    PNG
    media_image2.png
    128
    186
    media_image2.png
    Greyscale




Regarding claims 32, 33 Kang fails to disclose wherein the body portion is 0.5 centimeters (cm) to 3.0 cm in length, wherein the head portion is approximately 0.5 centimeters in length.
Kang recognizes the body and head portion length are for the purpose of engaging cartilage of the same length. See paragraph [0081].
It would have been obvious to one of ordinary skill in the art, at the invention was made to modify the method disclosed by Kang such that the body portion is 0.5 centimeters (cm) to 3.0 cm in length, wherein the head portion is approximately 0.5 centimeters in length in order to engage cartilage of the same length.
Claim 26 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over EP 1940320B1 (Kang) in view of U.S. Patent Publication Number 2008/0077240 (Saidi) as applied to claim 21 above, and further in view of U.S. Patent Number 2009/0318875 (Friedman)
Regarding claim 26, Saidi fails to disclose inserting the nasal implant into the aperture comprises using a guiding needle sheath to insert the nasal implant into the aperture.
Friedman, from the same field of endeavor teaches a similar method, where the method includes the step of inserting the nasal implant into the aperture comprises using a guiding needle sheath (needle 120) to insert the nasal implant into the aperture. See paragraph [0040].
It would have been obvious to one of ordinary skill in the art, at the time the invention was made to modify the method disclosed by Kang by substituting the means of inserting the nasal implant disclosed by Kang for the guiding needle sheath disclosed by Friedman such that the step of inserting the nasal implant into the aperture comprises using a guiding needle sheath to insert the nasal implant into the aperture because it would only require the simple substitution of one known alternative for another to produce nothing but predictable results.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Claims 38, 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over EP 1940320B1 (Kang) in view of U.S. Patent Publication Number 2008/0077240 (Saidi) as applied to claim 21 above, and further in view of U.S. Patent Number 2005/0240147 (Makower et al.)
Regarding claim 38, Kang fails to disclose wherein the aperture is in a mucosa of the nose.
Makower, from the same field of endeavor teaches a similar method, where the method includes the step of inserting a nasal implant into the aperture wherein the aperture is in a mucosa of the nose. See paragraph [0030].
It would have been obvious to one of ordinary skill in the art, at the time the invention was made to modify the method disclosed by Kang in view of Saidi by substituting the step of making the aperture disclosed by Kang in view of Saidi  for the one disclosed by Makower because it would only require the simple substitution of one known alternative for another to produce nothing but predictable results.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).

Regarding claim 40, Kang fails to disclose wherein advancing the nasal implant to the position comprises using an endoscope.
Makower, from the same field of endeavor teaches a similar method, wherein advancing the nasal implant to the position comprises using an endoscope for the purpose of viewing the anatomy as the implant is advanced. See paragraph [0201].
It would have been obvious to one of ordinary skill in the art, at the time the invention was made to modify the method disclosed by Kang in view of Saidi by advancing the nasal implant to the position comprises using an endoscope in order to view the anatomy as the implant is advanced.
Claim 39 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over EP 1940320B1 (Kang) in view of U.S. Patent Publication Number 2008/0077240 (Saidi) as applied to claim 21 above, and further in view of U.S. Patent Number 2002/0077637 (Vargas et al.)
Regarding claim 39, Kang fails to disclose wherein forming the aperture comprises forming a slit in the tissue.
Vargas, from a related field of endeavor teaches a similar method as shown in Figure 24, wherein forming the aperture comprises forming a slit in the tissue for the purpose of avoiding stress on the tissue. See paragraph [0084].
It would have been obvious to one of ordinary skill in the art, at the time the invention was made to modify the method disclosed by Kang in view of Saidi by forming a slit in the tissue in order to avoid stress on the tissue

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G LOUIS whose telephone number is 571-270-1965.  The examiner can normally be reached on Monday – Friday, 9:30 – 6:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho at 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD G LOUIS/Primary Examiner, Art Unit 3771